         Case 1:19-cr-00561-LAP Document 151 Filed 08/28/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

          -versus-                                 19-CR-561 (LAP)
                                                   11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    This evening, Ms. Regan sent an email to Chambers, attached

as Exhibit A to this order, stating as follows:

    Judge Preska requested that Mr. Donziger’s legal team
    provide a list of witnesses who intend to appear by
    video by today’s date. Since Mr. Friedman and Ms.
    Littlepage were removed from the case yesterday, and I
    was not involved in that facet of the trial
    preparations, I believe the defense will need another
    week so that Mr. Frisch can respond appropriately.

    Presumably by yesterday the several consummate

professionals involved in this matter had already prepared a

list due to be submitted today.         While taking Ms. Regan’s point

that it may now be Mr. Frisch who will submit this list, he may

have until Monday, August 31, to do so.


SO ORDERED.

Dated:     August 28, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
Case 1:19-cr-00561-LAP Document 151 Filed 08/28/20 Page 2 of 3




                     Exhibit A
                  Case 1:19-cr-00561-LAP Document 151 Filed 08/28/20 Page 3 of 3




From: Lauren Regan <lregan@cldc.org>
Sent: Friday, August 28, 2020 4:52 PM
To: Benjamin Albert
Cc: Richard Friedman; rainey@littlepagebooth.com; mgarbus@offitkurman.com; afrisch@schlamstone.com; Glavin, Rita M.;
Maloney, Brian P.; armani@sewkis.com; Megan Phillips
Subject: Re: U.S. v. Donziger, 19 Cr. 561

Dear Mr. Albert, Judge Preska requested that Mr. Donziger’s legal team provide a list of witnesses who intend to appear
by video by today’s date. Since Mr. Friedman and Ms. Littlepage were removed from the case yesterday, and I was not
involved in that facet of the trial preparations, I believe the defense will need another week so that Mr. Frisch can respond
appropriately.

Thank you,
Lauren Regan


       On Aug 28, 2020, at 9:43 AM, Benjamin Albert <Benjamin_Albert@nysd.uscourts.gov> wrote:

       Counsel,

       On behalf of Judge Preska, please see the attached order, which will be posted to ECF later today.

       Ben Albert
       Law Clerk to Hon. Loretta A. Preska
       <19CR561 11CV691 Curcio Order 082820.pdf>


“One of the great liabilities of history is that all too many people fail to remain awake through great periods of social
change. Every society has its protectors of status quo and its fraternities of the indifferent who are notorious for sleeping
through revolutions. Today, our very survival depends on our ability to stay awake, to adjust to new ideas, to remain
vigilant and to face the challenge of change,” Reverend Martin Luther King, 1968.


_________________
Assert Your Rights, We’ve Got your Back

The Civil Liberties Defense Center
Lauren C. Regan, Attorney at Law (she/her)
Executive Director
1430 Willamette St. #359
Eugene, Oregon 97401
541.687.9180 phone
Email: lregan@cldc.org
WWW.CLDC.ORG


NOTICE: This and any attached documents are intended only for the use of the person to whom this is addressed and may
contain information that is privileged, conﬁdential, or work product and exempt from disclosure under applicable law. If you are not
the intended recipient, any use, dissemination, distribution, or copying of this communication is strictly prohibited, and you are
